10

11

12

13

14

15

16

17

18

19

20

21

22

BOMBARD ELECTRIC, LLC,

Plaintiff
v.
PANEL CLAW INC.,

Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
Case No.: 2118-cv-O2120-APG-NJK

Order Remanding Case to State Court

 

 

 

 

Based on defendant Panel Claw Inc.’s response to my Order to Show Cause,

IT IS HEREBY ORDERED that this case is remanded to the state court from Which it

Was removed for all further proceedings The Clerk of the Court is instructed to close this case.

DATED this 7th day of December, 2018.

¢%//~

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

